         Case 2:18-cv-13891-NJB-MBN Document 1 Filed 12/17/18 Page 1 of 4



                            UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA

SONDER USA, INC                     *
                                    *     CIVIL ACTION NO.:
                                    *
VERSUS                              *
                                    *     JUDGE:
                                    *
                                    *
635 N. SCOTT, L.L.C.                *     MAGISTRATE:
                                    *
                                    *
******************************************************************************
                           NOTICE OF REMOVAL

         This Notice of Removal is filed by defendant 635 N. Scott St., L.L.C.

(erroneously named in the plaintiff’s petition as “635 N. Scott, L.L.C.”). Defendant is a

limited liability company with single member, Joshua Bruno, who is a citizen, resident, and

domiciliary of the State of Florida. Defendant appears herein solely for the purpose of removal

and with full reservation of all rights, and respectfully represents as follows

                                                 1.

         Plaintiff, Sonder USA, Inc., is a corporation organized under the laws of the State of

Delaware.

                                                 2.

         This notice of removal is filed pursuant to 28 U.S.C. §1441, 1446, and 1332. The

district courts of the United States have original jurisdiction over this action based upon

complete diversity of citizenship between all plaintiffs and all defendants, as further shown

below.




                                                 1
       Case 2:18-cv-13891-NJB-MBN Document 1 Filed 12/17/18 Page 2 of 4



                                                  3.

       Defendant 635 N. Scott St., LLC is a defendant in case number 18-12316 pending in

the Civil District Court for the Parish of Orleans, State of Louisiana, which action was filed

in the state court on or about December 10, 2018. Although defendant has not been formally

served with the petition it has received actual notice of the existence of the suit, on

December 12, 2018, when counsel for plaintiff Sonder USA, Inc. emailed information

regarding the suit to counsel for defendant.

                                                  4.

       As required by 28 U.S.C. § 1446 (b), defendant asserts that this notice of removal was

filed within thirty days of defendant receiving papers or pleadings from which it could have

ascertained that the case is one which is removable.

                                                  5.

       A complete copy of the state court pleadings have been attached to the

defendant’s removal pleadings, as per the requirements of § 1446 (a).

                                                  6.

       Pursuant to 28 U.S.C. §1441 (a), the United State District Court for the Eastern District of

Louisiana is the federal district court for the county/parish where the state court suit is pending.

                                                  7.

       This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332 and 1441, in that

the state court action involves a claim between citizens of different states and the amount in

controversy exceeds $75,000, exclusive of interest and costs. Plaintiff’s Petition for

Declaratory Judgment and the attached exhibits establish that the object of the plaintiff’s suit is the




                                                  2
       Case 2:18-cv-13891-NJB-MBN Document 1 Filed 12/17/18 Page 3 of 4



cancellation of a series of twenty six (26) separate leases of immovable property which plaintiff

entered into with defendant. (See Paragraph XIV of the Petition.)

                                                  8.

       As shown by examination of the leases, which were attached to the plaintiff’s state court

petition as Exhibit “A”, twenty five (25) of the leases are for a term of five years, at a rental rate

of $1,500.00 per year. One additional lease, for unit 8, is at the rate of $2,000.00 per year. Thus,

each of the twenty six leases which plaintiff seeks to terminate has a value of at least $7,500.00,

and the total value of the leases is well in excess of the jurisdictional limit of $75,000.00.

                                                  9.

       The plaintiff Sonder USA, Inc. is alleged by its Petition to be a Delaware corporation.

                                                 10.

       The plaintiff’s Petition correctly alleges that defendant 635 N. Scott LLC is a

company organized in the State of Louisiana. However, pursuant to Harvey v. Grey Wolf

Drilling Co., 542 F. 3d 1077 (5th Cir. 2008), for the purposes of diversity jurisdiction in a case

involving a limited liability company the relevant determination is the citizenship of each of

the members of the limited liability company.

                                                 11.

       Defendant 635 N. Scott St., L.L.C. has only one member, Joshua Bruno. As show by

his declaration attached hereto as Exhibit “1”, Joshua Bruno is a citizen, resident, and

domiciliary of the State of Florida. Thus, as plaintiff corporation is a citizen of the State of

Delaware, there is complete diversity of citizenship between the parties.




                                                  3
       Case 2:18-cv-13891-NJB-MBN Document 1 Filed 12/17/18 Page 4 of 4



                                                  12.

        Pursuant to 28 U.S.C. § 1446(d), all parties are being provided with timely written

notice of the filing of this notice of removal.

                                                  13.

       Pursuant to 28 U.S.C. § 1446(d), a copy of this notice of removal is being filed with

the Clerk of the Civil District Court for the Parish of Orleans.

       WHEREFORE, 635 N. Scott St., L.L.C., defendant in this action, removes the above-

captioned case from the Civil District Court for the Parish of Orleans, to the United States

District Court for the Eastern District of Louisiana.

                                                        Respectfully Submitted,
                                                        BOOTH & BOOTH
                                                        A Professional Law Corporation

                                                        _/s/ Vincent J. Booth__________
                                                        Vincent J. Booth (#18565)
                                                        138 North Cortez Street
                                                        New Orleans, Louisiana 70119
                                                        Telephone: (504) 482-5292
                                                        Facsimile:     (800) 469-2185
                                                        Email: vbooth@boothandbooth.com
                                                        Attorney for 635 N. Scott St., L.L.C.

                                 CERTIFICATE OF SERVICE

        I hereby certify that on December 17, 2018 I electronically filed the foregoing with the
Clerk of Court by using the CM/ECF system which will send a notice of electronic filing to
counsel for all parties. Additionally, I have provided a copy of this pleading to counsel of record
for plaintiff Sonder USA, Inc. Robert Ellis and Sharonda Williams, by electronic mail.

                                                               /S/ Vincent J. Booth
                                                               Vincent J. Booth (#18565)
                                                               Booth & Booth, APLC




                                                  4
